Case 1:05-md-01720-MKB-JO Document 7996 Filed 08/07/20 Page 1 of 2 PageID #: 121407




                                                       August 7, 2020

   Via ECF

   The Honorable James Orenstein
   United States Magistrate Judge
   United States District Court for the Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

   Re:     In re Payment Card Interchange Fee and Merchant
           Discount Antitrust Litigation, No. 05-md-01720 (MKB) (JO)

   Dear Judge Orenstein:

           We write on behalf of the Equitable Relief Class Plaintiffs (“ERCPs”) in Barry’s
   Cut Rate Stores, Inc., et al. v. Visa, Inc., et al., No. 05-md-01720 (MKB) (JO)
   (“Barry’s”), to request an extension of the schedule for class certification, in that action.
   In this way, the ERCP briefing schedule will be synchronized with the schedule in the
   ongoing Direct Actions. All defendants in the Barry’s action agree to this request, as do
   the plaintiffs in the original Direct Action Plaintiff actions.1 Under the current
   circumstances, we believe that the parties will benefit by having additional time for the
   preparation of these papers.

         The deadline for the ERCP motion for class certification currently is August 17,
   2020. We request that the schedule be modified as follows:

           ERCPs will serve their motion for class certification and any supporting materials,
           including any expert reports in support of their motion, by September 22, 2020.

           All parties will serve any papers in opposition to class certification, including
           expert reports, by December 18, 2020.

           ERCPs will serve any reply papers in support of their motion for class
           certification by January 20, 2021.




   1
     These actions include 7-Eleven, Inc. et al v. Visa Inc. et al., No. 1:13-cv-05746-MKB-JO (E.D.N.Y.);
   Target Corp. et al v. Visa Inc. et al., No. 1:13-cv-05745-MKB-JO (E.D.N.Y.); The Home Depot, Inc. et al.
   v. Visa Inc., et al., No. 16-CV-05507-MKB-JO (E.D.N.Y.); and Visa U.S.A. Inc. et al. v. Sears Holdings
   Corp., No. 14-CV-6450 (MKB) (JO) (E.D.N.Y.).
Case 1:05-md-01720-MKB-JO Document 7996 Filed 08/07/20 Page 2 of 2 PageID #: 121408

   The Honorable James Orenstein
   August 7, 2020
   Page 2


          To the extent necessary, the plaintiffs and defendants in the Barry’s action agree
   to negotiate in good faith concerning any further adjustment to the schedule. No other
   deadlines in the Court’s prior orders would be affected by this modified schedule.

          Plaintiffs in the other actions pending in MDL 1720 either do not object to or take
   no position on this request. The parties previously have sought several extensions of
   these deadlines, all of which the Court has granted.

                                               Respectfully submitted,

                                               /s/ Robert G. Eisler
                                               Robert G. Eisler
                                               Grant & Eisenhofer PA
                                               123 Justison Street
                                               Wilmington, DE 19801

                                               /s/ Michael J. Freed
                                               Michael J. Freed
                                               Freed Kanner London & Millen LLC
                                               2201 Waukegan Road, Suite 130
                                               Bannockburn, IL 60015

                                               /s/ Linda Nussbaum
                                               Linda P. Nussbaum
                                               Nussbaum Law Group, P.C.
                                               1211 Avenue of the Americas, 40th Floor
                                               New York, NY 10036

                                               /s/ Steve D. Shadowen
                                               Steve D. Shadowen
                                               Hilliard & Shadowen LLP
                                               2407 S. Congress Ave, Ste. E 122
                                               Austin, TX 78704

                                               Interim Co-Lead Counsel for the Equitable
                                               Relief Class Plaintiffs


   cc:    All Counsel of Record (by ECF)
